Dismissed and Opinion filed June 27, 2002








Dismissed and Opinion filed June 27, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00487-CR
____________
 
JOHNATHON C. MASSEY, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 337th District Court
Harris County, Texas
Trial
Court Cause No. 94-25064
 

 
M E M O R A N D U M  O P I N I O N
After a guilty plea, appellant was convicted of the offense
of aggravated sexual assault of a child and sentenced to confinement in the
Institutional Division of the Texas Department of Criminal Justice for thirty
years on February 9, 1995.  No motion for
new trial was filed. 
On April 18, 2002, appellant filed a motion with the trial
court seeking the appointment of counsel for an out-of-time appeal.  The trial court denied the motion.  The Harris County District Clerk=s office assigned the appeal to this
Court.  This Court lacks jurisdiction to
consider appellant=s appeal.




A defendant=s notice of appeal must be filed within thirty days after
sentence is imposed when the defendant has not filed a motion for new
trial.  See Tex. R. App. P. 26.2(a)(1).  A notice of
appeal which complies with the requirements of Rule 26 is essential to vest the
court of appeals with jurisdiction.  See
Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998).  If
an appeal is not timely perfected, a court of appeals does not obtain
jurisdiction to address the merits of the appeal.  Under those circumstances it can take no
action other than to dismiss the appeal. 
See id.
If appellant=s April 18, 2002, pleading is construed as an application for
a post-conviction writ of habeas corpus pursuant to article 11.07 of the Texas
Code of Criminal Procedure, this Court is also without jurisdiction to review
the application.  After a final
conviction in a felony case, a writ of habeas corpus must be made returnable to
the Court of Criminal Appeals.  Tex. Code Crim.
Proc. Ann. Art. 11.07 ' 3.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Opinion
filed June 27, 2002.
Panel consists of Chief Justice Brister and Justices Anderson and Frost.
Do Not Publish ‑ Tex. R. App. P. 47.3(b).